MEMORANDUM OPINION

                                          No. 04-12-00508-CR

                                        IN RE Ali MAYBERRY

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 22, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 9, 2012, relator Ali Mayberry filed a pro se petition for writ of mandamus,

complaining of the trial court’s failure to rule on several pending petitions for writ of habeas

corpus relief. Attached to Mayberry’s petition is a motion filed by his court-appointed attorney

adopting certain pro se motions and one pro se writ filed by Mayberry; however, it does not

appear that all of the habeas petitions referenced in the mandamus petition were adopted by

Mayberry’s court-appointed attorney. In any event, a criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on

pro se motions or petitions filed with regard to a criminal proceeding in which the defendant is

1
 This proceeding arises out of Cause No. 2012CR2542, styled The State of Texas v. Ali Mayberry, pending in the
144th Judicial District Court, Bexar County, Texas, the Honorable Angus McGinty presiding.
                                                                                 04-12-00508-CR


represented by counsel. See Robinson, 240 S.W.3d at 922. Moreover, we conclude Mayberry’s

court-appointed attorney is also counsel for any original proceeding on the issue presented. See

In re Wells, No. 04-08-00899-CR, 2008 WL 5412380, at *1 (Tex. App.—San Antonio Dec. 23,

2008, orig. proceeding). Accordingly, the petition for writ of mandamus is denied. TEX. R. APP.

P. 52.8(a).

                                               PER CURIAM

DO NOT PUBLISH




                                              -2-